                                                 Entered on Docket
                                                 January 16, 2020
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


     Pamela M. Egan, SBN 224758
 1   The Potomac Law Group, PLLC
     1905 7th Avenue W                         The following constitutes the order of the Court.
 2   Seattle, WA 98119                         Signed: January 15, 2020
     Telephone: (415) 297-0132
 3   Facsimile: (202) 318-7707
     Email: pegan@potomaclaw.com
 4       Attorneys for XS Ranch Fund           ______________________________________________
     VI, LP, Reorganized Debtor                Roger L. Efremsky
 5                                             U.S. Bankruptcy Judge

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10   In re:                                             Case No. 16-31367
11   XS Ranch Fund VI, L.P.,                            The Honorable Roger L. Efremsky

12                    Reorganized Debtor.               Chapter 11

13                                                      ORDER GRANTING EX
                                                        PARTE REQUEST FOR EXPEDITED
14                                                      CONSIDERATION OF JOINT MOTION
                                                        TO TRANSFER VENUE PURSUANT TO
15                                                      FED. R. BANK. P. 1014(b)
16

17            The Court having considered the Ex Parte Request for Expedited Consideration of Joint

18 Motion to Transfer Venue Pursuant to Fed. R. Bank. P. 1014(b) (the “Request for Expedited
19 Consideration”) filed by XS Ranch Fund VI, L.P., Crestline Direct Finance L.P., and Steiner &

20 Sons, Ltd. on January 15, 2020 [ECF 609] and finding that cause exists to expedite consideration

21 of the Joint Motion to Transfer Venue Pursuant to Fed R. Bank. P. 1014(b) (the “Venue

22 Transfer Motion”) filed by the Movants on January 15, 2020 [ECF 608], and further finding that

23 the Notice attached to the Request for Expedited Consideration is sufficient and proper;

24            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

25            1.     The Request for Expedited Consideration is GRANTED.

26
27

28

29
Case: 16-31367       Doc# 611     Filed: 01/15/20    1Entered:   01/16/20 09:01:58     Page 1 of 3
 1          2.     The Venue Transfer Motion shall be heard on January 22, 2020, in the above-

 2 captioned Court at 2:00 p.m., Pacific Time (the “Hearing”);

 3          3.     Objections to the Venue Transfer Motion may be submitted at the Hearing;

 4          4.     The Debtor is hereby ordered to serve the Notice, attached to the Request for

 5 Expedited Consideration as Exhibit B, within one business day of entry of this Order upon: (1)

 6 the United States Trustee’s Office, Region 7, (ii) the United States Trustee’s Office, Region 17,

 7 (iii) all creditors in the Texas Bankruptcy Case, (iv) the Debtor’s equity holders, and (iv) all

 8 parties requesting notice in either the Texas Bankruptcy Case or the above-captioned

 9 bankruptcy case.

10
                                          **END OF ORDER**
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29
Case: 16-31367      Doc# 611      Filed: 01/15/20    2Entered:   01/16/20 09:01:58     Page 2 of 3
 1

 2                               COURT SERVICE LIST

 3                                (None – Order Ex Parte)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29
Case: 16-31367   Doc# 611   Filed: 01/15/20   Entered: 01/16/20 09:01:58   Page 3 of 3
